[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION re DEPOSITION OF KEVIN KENNEDY
The court declines to issue a blanket protective order preventing the plaintiff from deposing Attorney Kevin Kennedy.
The defendants have conceded that Attorney Kennedy was a party to certain discussions with Attorney Brenda Bergeron the subject of which involved matters relevant to this action. Also Attorney Kennedy may possess non-privileged information concerning the conclusion of the Ethics Commission proceeding.
The fact that the court declines to issue a protective order should not be taken to mean that the court is ruling at this time on any assertion of attorney-client privilege by the deponent. It may be that the information sought does not invade the privilege or that the privilege does not apply to certain communications between Mr. Gentile and Mr. Kennedy.
The court cannot rule on such general matters absent specific questions and responses, however. The deposition may proceed, and disputes concerning specific questions and responses may be the subject of further action upon proper preservation and presentation to this court.
The Defendant's Motion for Protective Order (#118) is denied and the Plaintiff's Objection dated May 21, 1993, is overruled, both without prejudice to renew as to specific inquiries or claims as may arise during the deposition.
PATTY JENKINS PITTMAN, J.